Citation Nr: 1801216	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-15 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980 and from January 1981 to June 1992.  He died in August 2008.  The appellant is his widow.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.

In June 2017, the appellant testified during a Board hearing in St. Petersburg, Florida, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDING OF FACT

The Veteran's death was not related to a service-connected disability or service in any other way.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims service connection for the cause of the Veteran's death.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the appellant in deciding this appeal.

Dependency and indemnity compensation (DIC) benefits may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Direct service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), (b) and (d).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's death certificate indicates that his August 2008 death was caused by metastatic melanoma with a primary site in the mid-back.  At the time of his death, the Veteran was service-connected for degenerative disc disease of the lumbar spine, residuals of a left thumb fracture, residuals of a left arm fracture, residuals of hernia repair, a spermatocele of the left scrotum, and contact dermatitis of the face and the upper neck.

Service treatment records do not reflect any symptoms of or treatment for melanoma.

In statement associated with her November 2013 notice of disagreement, the appellant stated that the Veteran received steroid shots in his back to help with pain related to his service-connected lumbar spine disability.

In a September 2014 statement, the appellant explained that in May 2008 the Veteran was being treated for an ingrown toenail when his physician found a spot on his back and diagnosed melanoma.  The cancer subsequently caused his death in August 2008.  His treatment is documented in private treatment records in the claims file.

At her June 2017 hearing, the appellant stated that the Veteran's skin cancer was caused by steroid injections he received for his service-connected lumbar spine disability.  She stated that he never went out in the sun.

The Board finds that the evidence weighs against a finding that the Veteran's death was related to a service-connected disability or service in any other way.  The evidence clearly establishes that the Veteran died as a result of metastatic melanoma.  He was not service-connected for this disability, and it was diagnosed more than 15 years after separation from service.  Moreover, the only evidence suggesting a link between his death and service is the appellant's suggestion that the melanoma was caused by steroid injections.  The Board rejects this evidence as the appellant is not competent to make such a statement as to medical causation because it is speculative and unsupported by actual knowledge or medical rationale.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  There is thus no competent evidence linking the Veteran's death to a service-connected disability service.  Service connection for the cause of the Veteran's death is therefore denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


